Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. __________


  Tammy LaBorde,

                 Plaintiff,

  v.

  State of Colorado, Department of Corrections,

  Rick Raemisch, Department of Corrections Executive Director,
  in his official capacity, and

  Michelle Nelson, Department of Corrections Clinical Services
  Assistant Director,
  in her official capacity,

                 Defendants.


                                           COMPLAINT



         COMES NOW Plaintiff, Tammy LaBorde, and for her Complaint against the Defendants,

  alleges the following:

                                            Introduction

  1.     This is a proceeding for reinstatement and damages to redress violations of Section 504

  of the Rehabilitation Act of 1973 (“Rehab Act”), 29 U.S.C. § 701, et seq., against Defendant

  State of Colorado, Department of Corrections (“CDOC”).

  2.     This action also states claims against Rick Raemisch, Executive Director of the CDOC

  and Michelle Nelson, CDOC Clinical Services Assistant Director, in their official capacities, for

  prospective relief under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et



                                                  1
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 2 of 11




  seq., pursuant to Ex Parte Young.

  3.     Defendants discriminated against Plaintiff on the basis of her disability, resulting in a

  failure to accommodate and the unlawful termination of Plaintiff’s employment.

                                             Jurisdiction

  4.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 to enforce the

  provisions of the ADA and Rehab Act.

                                                Venue

  5.     The employment actions described below were committed in the State of Colorado.

  6.     Venue is proper in the United States District Court for the District of Colorado under 28

  U.S.C. § 1391(b).

                             Exhaustion of Administrative Remedies

  7.     Plaintiff exhausted her administrative remedies under the ADA.

  8.     Plaintiff filed a Charge of Discrimination with the United States Equal Employment

  Opportunity Commission (“EEOC”) on August 7, 2017.

  9.     Defendant filed a Position Statement with the EEOC in response to Plaintiff’s Charge of

  Discrimination.

  10.    Plaintiff received a Right to Sue letter from the United States Department of Justice Civil

  Rights Division on August 13, 2018.

  11.    Plaintiff filed this Complaint within 90 days of her receipt of the Right to Sue letter.

  12.    Plaintiff is not required to exhaust her Section 504 claims.

                                                Parties

  13.    Tammy LaBorde is a natural person who was formerly employed by CDOC as a Health

  Professional V.




                                                   2
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 3 of 11




  14.    Rick Raemisch is the Executive Director of the CDOC, and was appointed to that

  position by the Governor of the State of Colorado.

  15.    As the Executive Director of CDOC, Mr. Raemisch is responsible for the CDOC’s

  employment decisions and compliance with its obligations under federal anti-discrimination law.

  16.    Michelle Nelson is the Assistant Director of Clinical Services for CDOC.

  17.    Ms. Nelson was Ms. LaBorde’s “appointing authority” by virtue of authority granted to

  her from the CDOC and ultimately Mr. Raemsich.

  18.    As Ms. LaBorde’s appointing authority, Ms. Nelson was responsible for decisions

  concerning Ms. LaBorde’s employment as well as CDOC’s compliance with federal anti-

  discrimination law.

  19.    CDOC receives federal funds for its operations.

  20.    The 2018-19 CDOC Staff Budget Briefing states that, in Fiscal Year 2016-17, CDOC

  received $1,357,641 in federal funds.

                                          General Allegations

  21.    All previous allegations are incorporated herein.

  22.    On or about January 1, 2008, Ms. LaBorde began working for CDOC.

  23.    On April 1, 2012, Ms. LaBorde was promoted to the position of Health Professional V.

  24.    On April 7, 2016, Ms. LaBorde injured her back while on the job at CDOC.

  25.    Ms. LaBorde’s injury resulted in a permanent degree of impairment to her spine and

  musculoskeletal system.

  26.    Ms. LaBorde’s back injury caused her to suffer from a significant degree of

  incapacitation for more than six months.

  27.    As a result of her injury, Ms. LaBorde struggled to bend, stand, and walk.




                                                  3
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 4 of 11




  28.     The limitations on Ms. LaBorde’s ability to bend, stand, and walk were substantial as

  compared to an average person.

  29.     Due to her injury and medical condition, Ms. LaBorde missed work from April 8-29,

  2016.

  30.     Due to the substantial limitations on Ms. LaBorde’s ability to bend, stand, and walk, she

  required one or more reasonable accommodations to perform the essential functions of her job.

  31.     On April 27, 2016, Ms. LaBorde received work restrictions from her doctor.

  32.     Ms. LaBorde’s restrictions when she returned to work were the following: 5 pound

  lifting/carrying limit; no pushing, pulling, kneeling, crawling; no sitting for greater than 20

  minute intervals without the ability to stand up and stretch; temporarily limited to a four hour

  work day.

  33.     Ms. LaBorde sent those work restrictions to her supervisor and requested that she be

  permitted to return to work under those restrictions.

  34.     Ms. LaBorde’s supervisor informed Ms. LaBorde that she could return to work on April

  29, 2016 working a four hour day under the medical restrictions.

  35.     On April 29, 2016, Ms. LaBorde returned to work on a part-time basis with restrictions.

  36.     Upon her return to work, Ms. LaBorde’s CDOC supervisors refused to comply with the

  work restrictions put in place by her doctor.

  37.     On July 5, 2016, Ms. LaBorde was medically excused from work due to her back injury

  and CDOC’s failure to comply with her medical restrictions, and was instructed by her doctor to

  remain off work until she had surgery on her back.

  38.     If CDOC would have complied with the medical restrictions put in place by Ms.

  LaBorde’s doctor, she would have been able to remain at work performing her job.




                                                    4
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 5 of 11




  39.    CDOC’s failure to comply with the medical restrictions put in place by Ms. LaBorde’s

  doctor resulted in Ms. LaBorde needing to use medical leave.

  40.    On November 14, 2016, CDOC sent a letter to Ms. LaBorde to schedule an “information

  sharing meeting” to discuss Ms. LaBorde’s “leave and status with the Department of

  Corrections.”

  41.    Enclosed with the November 14, 2016 letter was a copy of CDOC’s ADA policy.

  42.    The November 14, 2016 letter also invited Ms. LaBorde to call CDOC’s ADA

  Coordinator or complete a form if she wanted to request a reasonable accommodation.

  43.    As of November 14, 2016, CDOC was aware of Ms. LaBorde’s possible need for a

  reasonable accommodation of her disability.

  44.    CDOC’s enclosure of its ADA policy with the November 14, 2016 letter and its

  suggestion that Ms. LaBorde contact the ADA coordinator about requesting a reasonable

  accommodation indicates that CDOC was aware of Ms. LaBorde’s possible need for a

  reasonable accommodation of her disability.

  45.    CDOC’s ADA Coordinator participated in the “information sharing meeting” that took

  place on November 18, 2016.

  46.    During the information sharing meeting, Ms. LaBorde informed CDOC that she would

  need a reasonable accommodation, but explained that, without information from her doctor, she

  was not certain what type of accommodation would be necessary.

  47.    During the information meeting, Ms. LaBorde was unsure of what reasonable

  accommodation she would need because she did not know what her limitations or restrictions

  would be after her back surgery; however, Ms. LaBorde informed CDOC that her doctor could

  provide such information.




                                                 5
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 6 of 11




  48.    Despite not knowing what precise accommodation she would need for her disability, Ms.

  LaBorde completed an accommodation request form on November 23, 2016.

  49.    In the accommodation request form, Ms. LaBorde noted that she was unsure of what

  particular accommodation she would need because of the pending surgery. Ms. LaBorde also

  included the names of the doctors from whom she was receiving treatment.

  50.    On November 28, 2016, CDOC acknowledged that it received Ms. LaBorde’s request for

  a reasonable accommodation.

  51.    In the letter acknowledging Ms. LaBorde’s request for a reasonable accommodation,

  CDOC wrote, in relevant part: “Your health care provider has not released you to return to work

  and the form you submitted notes that possible accommodations are unknown at this time. If you

  need an accommodation, when you are able to return to work, please contact me and I will be

  happy to assist.”

  52.    Despite acknowledging Ms. LaBorde’s need for a reasonable accommodation, CDOC did

  not consult with Ms. LaBorde to ascertain the precise job-related limitations imposed by her

  disability and how those limitations could be overcome with a reasonable accommodation.

  53.    Upon information and belief CDOC did not attempt to communicate with Ms. LaBorde’s

  doctor to obtain information that would have assisted CDOC with determining if Ms. LaBorde

  could be accommodated in her position, or if other accommodations were available.

  54.    Despite acknowledging Ms. LaBorde’s need for a reasonable accommodation, CDOC did

  not identify potential accommodations and assess the effectiveness each would have in enabling

  Ms. LaBorde to perform the essential functions of her position.

  55.    Despite acknowledging Ms. LaBorde’s need for a reasonable accommodation, CDOC did

  not seek technical assistance from the Equal Employment Opportunity Commission, from state




                                                  6
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 7 of 11




  or local rehabilitation agencies, or from disability constituent organizations.

  56.     One potential reasonable accommodation that CDOC could have provided to Ms.

  LaBorde was medical leave until she recovered from back surgery.

  57.     Other potential reasonable accommodations could have been identified if CDOC would

  have engaged in an interactive process with Ms. LaBorde.

  58.     Other potential accommodations that could have been identified that would have

  permitted Ms. LaBorde to work until her back surgery and thereafter include modified duty,

  limited duty, part-time work, or work under the restrictions that had been put in place by Ms.

  LaBorde’s doctor.

  59.     On December 1, 2016, CDOC terminated Ms. LaBorde’s employment effective

  December 5, 2016.

  60.     In a letter written by Michelle Nelson, Assistant Director of Clinical Services, CDOC

  notified Ms. LaBorde that her employment was being terminated based on the information

  presented during the November 18, 2016 information sharing meeting. The information shared

  in that meeting was that Ms. LaBorde would need a reasonable accommodation for her disability.

  61.     CDOC did not identify any reason other than Ms. LaBorde’s disability as a reason for the

  termination of her employment.

  62.     If CDOC had engaged in the interactive process with Ms. LaBorde, reasonable

  accommodations, including but not limited to modified duty or additional medical leave, would

  have been identified.

  63.     CDOC failed to provide Ms. LaBorde with a reasonable accommodation for her

  disability, despite her requests.

  64.     Ms. LaBorde’s employment was terminated because of her disability, because she was




                                                    7
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 8 of 11




  regarded as having a disability, or because she had a record of having a disability.

                                       First Cause of Action
                          (Rehabilitation Act - Failure to Accommodate)

  65.    Plaintiff realleges all prior paragraphs and incorporates them herein.

  66.    Plaintiff asserts this claim against Defendant State of Colorado, Department of

  Corrections (“CDOC”).

  67.    CDOC receives federal financial assistance.

  68.    CDOC is subject to the provisions of the Rehabilitation Act of 1973.

  69.    Plaintiff is a qualified individual with a disability, specifically a permanent impairment to

  Ms. LaBorde’s spine caused by an injury.

  70.    Plaintiff’s spinal impairment substantially limited major life activities, including

  standing, bending, and walking.

  71.    Plaintiff has a record of a disability.

  72.    Plaintiff was fully qualified for her position.

  73.    Plaintiff was able to perform the essential functions of her job, with or without reasonable

  accommodations.

  74.    Plaintiff requested a reasonable accommodation of her disability no later than November

  23, 2016, when she submitted to CDOC form 1450-35A, DOC Employee Request for

  Accommodation.

  75.    CDOC failed to engage in the interactive process with Plaintiff regarding her requested

  reasonable accommodation.

  76.    CDOC failed to provide Plaintiff with a reasonable accommodation at any time after her

  request for a reasonable accommodation.

  77.    There were reasonable accommodations available to Plaintiff that CDOC could have



                                                    8
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 9 of 11




  provided, including additional medical leave and modified duty, among others.

  78.      CDOC’s acts and omissions violated Plaintiff’s rights under the Rehabilitation Act.

  79.      CDOC acted with malice and with reckless disregard for Plaintiff’s federally-protected

  right to reasonable accommodations in the workplace.

  80.      As a result of CDOC’s discriminatory conduct, Plaintiff has suffered damages, including

  lost wages and compensatory damages, and has incurred attorneys’ fees and costs.

                                      Second Cause of Action
                (Rehabilitation Act – Discriminatory Termination of Employment)

  81.      Plaintiff realleges all prior paragraphs and incorporates them herein.

  82.      Plaintiff asserts this claim against CDOC.

  83.      CDOC knew that Plaintiff suffered from a disability: a permanent impairment to her

  spine.

  84.      CDOC knew that Plaintiff’s disability caused difficulties with standing, bending,

  walking, and working.

  85.      CDOC terminated Plaintiff’s employment on December 5, 2016, because of Plaintiff’s

  disability.

  86.      CDOC’s acts and omissions violated Plaintiff’s rights under the Rehabilitation Act.

  87.      CDOC acted with malice and with reckless disregard for Plaintiff’s federally-protected

  right not to be terminated because of her status as a qualified individual with a disability.

  88.      As a result of CDOC’s discriminatory conduct, Plaintiff has suffered damages, including

  lost wages and compensatory damages, and has incurred attorneys’ fees and costs.

                                      Third Cause of Action
                        (ADA – Discriminatory Termination of Employment)

  89.      Plaintiff realleges all prior paragraphs and incorporates them herein.




                                                    9
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 10 of 11




  90.    Plaintiff asserts this claim against Rick Raemisch in his official capacity as Executive

  Director of CDOC and against Michelle Nelson in her official capacity as CDOC’s Assistant

  Director of Clinical Services pursuant to Ex Parte Young.

  91.    Plaintiff has exhausted her administrative remedies.

  92.    Rick Raemisch and Michelle Nelson terminated Plaintiff’s employment because of her

  disability in violation of the ADA.

  93.    Rick Raemisch and Michelle Nelson have denied Plaintiff employment in violation of the

  Americans with Disabilities Act on an ongoing and continuous basis since December 5, 2016.

  94.    Plaintiff seeks reinstatement and other appropriate prospective relief for this violation.

                                           Prayer for Relief

         WHEREFORE, Plaintiff prays for the following relief:

         a.      Reinstatement as authorized by the ADA and the Rehab Act;

         b.      Nominal damages as authorized by the Rehab Act;

         c.      Back pay, including loss of benefits and seniority, or front pay in lieu of

                 reinstatement as authorized by the Rehab Act;

         d.      Nonpecuniary and compensatory damages, including damages for emotional

                 distress and consequential damages as authorized by the Rehab Act;

         e.      Pre- and post-judgment interest at the highest rate allowed by law;

         f.      Costs and reasonable attorney’s fees; and

         g.      All other legal or equitable relief to which Plaintiff is entitled.

                                             Jury Demand

         Plaintiff requests this matter be tried by a jury.

         Respectfully submitted this 8th day of November, 2018.




                                                    10
Case 1:18-cv-02877-RM-KMT Document 1 Filed 11/08/18 USDC Colorado Page 11 of 11




                                 CORNISH & DELL’OLIO, P.C.


                                 s/Ian D. Kalmanowitz
                                 Ian D. Kalmanowitz, # 32379
                                 Cornish & Dell’Olio, P.C.
                                 431 N. Cascade Avenue, Ste. 1
                                 Colorado Springs, CO 80903
                                 TEL (719) 475-1204
                                 FAX (719) 475-1264
                                 ikalmanowitz@cornishanddellolio.com
                                 Attorney for Plaintiff

  Plaintiff’s address:
  676 S. McCay Drive
  Pueblo West, CO 81007




                                      11
